IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00403-CV
 
Nancy Braus,
                                                                      Appellant
 v.
 
Texas Aggie Bonfire Committee,
                                                                      Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 03-001246-CV-361
 

MEMORANDUM OPINION





 
          Nancy Braus presented an original
document to this Court requesting a dismissal of her appeal.  She attached a
notice of nonsuit of her claims against Appellee, Texas Aggie Bonfire
Committee.
                   The appeal is dismissed.  See
Tex. R. App. P. 42.1.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed May 9, 2007
[CV06]


y:"CG Times";color:black'>[CRPM]